TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00414-CR
                                        NO. 03-02-00415-CR



                                      Alan Watson, Appellant

                                                   v.

                                   The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
         NOS. 9024047 & 9024048, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In both causes, a jury found appellant Alan Watson guilty of aggravated assault with a

deadly weapon. Tex. Pen. Code Ann. ' 22.02 (West 1994). The district court assessed punishment in

each cause, enhanced by previous felony convictions, at imprisonment for twenty-five years.

               Appellant=s court-appointed attorney filed briefs concluding that the appeals are frivolous

and without merit. The briefs meet the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Copies of
counsel=s briefs were delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the records and counsel=s briefs and agree that the appeals are frivolous

and without merit. We find nothing in the records that might arguably support the appeals. Counsel=s

motions to withdraw are granted.

                 The judgments of conviction are affirmed.




                                                  __________________________________________

                                                  Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: March 13, 2003

Do Not Publish




                                                     2